Title: John Adams to Abigail Adams, 4 January 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam Jan. 4. 1782
     
     I hope, Charles is at home by this time or that he will be in a few days. I presume he sailed from Bilbao in the Cicero, with MajorJackson and Mr. Trumbul, one of the first days of december yet I have no certain news of his sailing at all. John is well with Mr. Dana at Petersbourg.
     I cannot tell you any News—there are great questions upon the Tapis here, but how they will be decided, I know not.—This Republic is a Jilt. When you think you have her Affections, all at once you find you have been deceiv’d.
     There is not so much as a Talk of a general Peace, nor is there any one who believes in a seperate Peace between England and Holland.
     Take Care of the War of Ports which the English talk of. Perhaps Falmouth, perhaps Rhode Island. Look to Privateers and trade.
     Let not a Bow be unstrung. There will be, there can be no Peace.
     I hope Hayden, who had some things for you, is arrived.
     I shall not be able to send any thing more I am afraid untill next summer.
     My Blessing to my Daughter and Son, my Duty to Parents and Affection to Brothers and Sisters.
     Pray send me, half a dozen, N.E. shillings by different Opportunities, if you can find them.
     
      Most affectionately Yours,
      J.A.
     
    